DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Exxonmobil: “marine fuel oil ISO 8217: 2012”, 10 June 2017 Pages 1-1, XP05526652 in view of either Li et al. (US 2016/0304345 A1) or Vasicek (US 2017/0166817 A1). 
Exxonmobil teaches a marine fuel composition having a flash point of 60°C, a density
at 15°C of 975 kg/m3, an acid number of 2.5, a styrene content of less than 300 ppm and a total halogen content of less than 50 mg/kg (Table, Grade RMD 80). Since the reference discloses a marine fuel, it would be expected that the boiling point range starts at 140°C or and no higher than 250°C under atmospheric pressure and contains aromatic hydrocarbons. See entire document. 
The present claims are limited by and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or where the material come from. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

In the event any differences can be shown for the product of the product-by-process claims 1 and 3-5 as opposed to the product taught by the reference Exxonmobil, such differences would have been obvious to one having ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
	Alternatively, 
	Exxonmobil does not explicitly teaches that rubber from tires. 
Both Li and Vasicek disclose waste rubber from tyres. See Vasicek [0005]; Li [0043]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Exxonmobil by deriving the composition from waste rubber tyres.  
Claim 8, 10 and 19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Equilex Chemicals Bv: “PYGAS (PYROLYSIS GASOLINE)” 9 February 2016 XP 055613586  in view of either Li et al. (US 2016/0304345 A1) or Vasicek (US 2017/0166817 A1). 
	The Equilex Chemicals reference discloses a pyrolysis gasoline composition having an initial boiling point of 36.5o C, a density at 20o C of greater than 806.5 kg/m3, a benzene content of 40.6 wt. %, an existent gum (washed) content of 86 mg/100ml and a chlorine content of less than 5 mg/kg. It would be expected that the color is no more than 5.0 (see the table). 
The present claims are limited by and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or where the material come from. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the event any differences can be shown for the product of the product-by-process claims 8, 10 and 19 as opposed to the product taught by the Equilex Chemicals reference, such differences would have been obvious to one having ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
	Alternatively, 
	The Equilex Chemicals reference does not explicitly teach that rubber from tires. 
Both Li and Vasicek disclose waste rubber from tyres. See Vasicek [0005]; Li [0043]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of The Equilex Chemicals reference by deriving the composition from waste rubber tyres.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Exxonmobil: “marine fuel oil ISO 8217: 2012”, 10 June 2017 Pages 1-1, XP05526652 in view of either Li et al. (US 2016/0304345 A1) or Vasicek (US 2017/0166817 A1). 
The composition of marine fuel oil of Exxonmobil is as discussed above. 
Both Li and Vasicek disclose waste rubber from tyres. Li also discloses that carbon martials can be derived from many different sources including tyres and biomass and fossil. See Vasicek [0005]; Li [0043]. 
Exxonmobil does not explicitly teach that the composition comprises biogenic carbon and its percentage, and does not explicitly teach that the composition comprises at least 20 % m/m of aromatic.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Exxonmobil by having biogenic carbon as claimed because the composition of Exxonmobil can be derived from either fossil carbon or biogenic carbon and having the composition comprise renewable source such as biogenic carbon with any amount is within the level of one of skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Exxonmobil by having at least 20 % of aromatic because a marine fuel comprising such amount of aromatic is normal and within the level of one of skill in the art. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Equilex Chemicals Bv: “PYGAS (PYROLYSIS GASOLINE)” 9 February 2016 XP 055613586  in view of either Li et al. (US 2016/0304345 A1) or Vasicek (US 2017/0166817 A1). 
The composition of the Equilex reference is as discussed above. 
The Equilex reference does not teach that the composition comprises biogenic carbon and its percentage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of the Equilex reference by having biogenic carbon as claimed because the composition of Equilex can be derived from either fossil carbon or biogenic carbon and having the composition comprise renewable source such as biogenic carbon with any amount is within the level of one of skill in the art. 

Response to Arguments
The argument that the cited references do not teach that waste rubber is from waste tyres is not persuasive because of the new rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771